Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the RCE amendments filed on 02/16/2021. 
Claims 1, 4, and 19-20 have been amended. 
Claims 1-20 are presented for examination. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg 5,933,814 (Rosenberg) in view of Arimatsu et al. “US 2010-0004778 A1” (Arimatsu) in further view of Glazer et al. “US 2007/0179867 A1” (Glazer).
Regarding Claims 1 and 19-20:    A display system for displaying objects, the display system comprising: a plurality of object displays each corresponding  an object store from a plurality of object stores;
a robot for moving objects to and from a repository (at least see Rosenberg Abstract; Fig. 5); 
a user input receiving means (at least see Rosenberg Abstract; Fig. 2;; 4:14-35); 
and a processor programmed to:
cause the robot to move the object from the repository to one of the plurality of object stores based on the received request (at least see Rosenberg Abstract; Figs. and 17a)
Rosenberg disclose the claimed invention but fails to explicitly disclose receive an indication that the robot has placed the object in the one of the plurality of object stores; and based on the received indication, display, a live view of on one of the plurality of object displays, contents of the one of the plurality of object stores, the contents comprising the object. However, Arimatsu discloses this (at least see Arimatsu Abstract; Fig. 1; [0013]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Arimatsu’s teachings in Rosenberg’s Automatic goods ordering process and device for sale facilities enabled, for the advantage of using robot for picking the objects in more accurate and easier ways. 
Rosenberg disclose the claimed invention but fails to explicitly disclose a live view of on one of the plurality of object displays, contents of the one of the plurality of object stores, the contents comprising the object. However, Glazer discloses this (at least see Glazer Abstract; Figs. 4A-4B; [0045]; Claim 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Glazer’s teachings in Rosenberg’s Automatic goods ordering process and device for sale facilities enabled, for the advantage of using robot for picking the objects in live view of the contents.
Regarding Claim 2:    The display system of claim 1, wherein the processing means is configured to: identify a subset of objects in the repository based on the user behaviour; process the subset to identify a classification for further subdivision of the subset; and select objects to be displayed using the classification (at least see Rosenberg 4:43-60).
Regarding Claim 3:    The display system of claim 2, wherein the processing means is (at least see Rosenberg 5:40-59).
Regarding Claim 4:    The display system of claim 1, wherein the live view is a real time image captured of the contents (at least see Rosenberg 6:17-38).
Regarding Claim 5:    The display system of claim 1, wherein the processing means is configured to determine an object of interest based on the user behaviour (at least see Rosenberg Fig. 7a).
Regarding Claim 6:    The display system of claim 1, wherein: the user behaviour comprises gaze; and the user input receiving means comprises a sensor for detecting the user's gaze (at least see Rosenberg Fig. 7b).
Regarding Claim 7:    The display system of claim 1, further comprising: an identifying means for identifying a user, wherein the processing means is configured to use at least one signal from the identifying means to identify the user and invoke a user profile associated with the user for determining objects in the repository to be displayed (at least see Rosenberg Abstract; Fig. 4).
Regarding Claim 8:    The display system of claim 1, further comprising: a camera for imaging an object presented by the user, wherein the processing means is configured to use at least one image from the camera to identify associated objects in the repository to be displayed (at least see Rosenberg Abstract).
Regarding Claim 9:    The display system of claim 1, wherein: each object display comprises a digital display device for rendering images; and the causing an object display to (at least see Rosenberg Fig. 4).
Regarding Claim 10:    The display system of claim 9, wherein: the causing an object display to display an object further comprises causing the robot to move the object from the repository to the object store of the object display (at least see Rosenberg Fig. 5).
Regarding Claim 11:  The display system of claim 9, wherein the processing means is configured to: detect a user command to retrieve an object from the repository; and responsive to the user command, cause the robot to move the object from the repository to the object store of the object display whose digital display device renders an image of the object (at least see Rosenberg Fig. 1).
Regarding Claim 12:  The display system of claim 1, wherein the display of the object in the object store is based on a user requesting to view the contents: and wherein the processor is further programmed to: upon a user request enable the robot to access the object from the store; and provide the object to the user (at least see Rosenberg 3:36-52).
Regarding Claim 13:  The display system of claim 1, wherein each object display is configured to provide user access to an object inside its object store to enable the user to remove the object from the object store and interact with it (at least see Rosenberg 2:37-65).
Regarding Claim 14:  The display system of claim 13, wherein each object display comprises sensors to identify an object returned to the object store of the object display by the user (at least see Rosenberg Abstract; Fig. 5).
Regarding Claim 15:  The display system of claim 14, wherein the processing means is configured to cause the robot to move the identified object back to its correct place in the (at least see Rosenberg Abstract; Fig. 5).
Regarding Claim 16:  The display system of claim 13, wherein the processing means is configured to: detect that a user has removed an object from an object store and not returned it within a predetermined period; and responsive to detecting that the object has not been returned within the predetermined period, transmit a transaction trigger signal identifying the object and the user to a transaction processing system (at least see Rosenberg Fig. 6).
Regarding Claim 17:  The display system of claim 1, wherein the processing means is configured to detect a transaction performed by a user in relation to an object that has been displayed (at least see Rosenberg 4:43-59).
Regarding Claim 18:  The display system of claim 17, wherein the detecting a transaction comprises receiving a transaction complete signal identifying the object and the user from a transaction processing system (at least see Rosenberg 6:15-59).
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121.  The examiner can normally be reached on Moday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FATEH M OBAID/Primary Examiner, Art Unit 3627